           Case 5:20-cv-00814-P Document 6 Filed 10/26/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


VICTORIA BEERS,                            )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )      Case No. CIV-20-814-P
                                           )
ANDREW SAUL,                               )
Commissioner of Social Security            )
Administration,                            )
                                           )
       Defendant.                          )

                                        ORDER

       Before the Court is the Report and Recommendation (R&R) [Doc. No. 4] of

Magistrate Judge Gary M. Purcell. Judge Purcell recommends dismissing this action

pursuant to Fed. R. Civ. P. 41(b) due to Plaintiff’s failure to respond to the Court’s Order

[Doc. No. 3] directing Plaintiff to cure deficiencies in her Motion for Leave to Proceed In

Forma Pauperis [Doc. No. 2]. Magistrate Judge Purcell directed Plaintiff to cure the

deficiencies on or before September 4, 2020 and the record reflects Plaintiff failed to do

so.

       Plaintiff is represented by counsel in this action. Plaintiff timely filed an objection

to the R&R. See Pl.’s Obj. [Doc. No. 5]. In the Objection, Plaintiff’s counsel states that

he “regrets” not responding to the Court’s Order and that it was an “oversight” that was

“completely unintentional.” In wholly conclusory fashion, Plaintiff’s counsel states that

“his failure to timely respond . . . was due to mistake, inadvertence and/or excusable

neglect” and he asks the Court to allow Plaintiff to cure the deficiency. See id., ¶ 4.
           Case 5:20-cv-00814-P Document 6 Filed 10/26/20 Page 2 of 2




       The Court notes that Plaintiff’s counsel has demonstrated a recent practice of failing

to supplement IFP applications as directed by the Court. See, e.g, Northcraft v. Comm’r,

CIV-20-1004-SM [Doc. No. 4] (W.D. Okla. Oct. 21, 2020); Lane v. Comm’r, CIV-20-928-

SM [Doc. Nos. 3-5] (W.D. Okla. Oct. 20, 2020). The Court will permit Plaintiff to cure

the IFP application deficiencies, but Plaintiff’s counsel is admonished that such conduct

shall not continue and future conclusory allegations of mistake, inadvertence and/or

excusable neglect will not suffice.

       IT IS THEREFORE ORDERED that the Court DECLINES to ADOPT the Report

and Recommendation.

       IT IS FURTHER ORDERED that Plaintiff shall supplement her IFP application and

cure the deficiencies as set forth in the Court’s prior Order [Doc. No. 3] within seven days

of the date of this Order.

       Failure to timely comply with this Order may result in the dismissal of this action.

       IT IS SO ORDERED this 26th day of October, 2020.




                                             2
